Citation Nr: 1503213	
Decision Date: 01/22/15    Archive Date: 01/27/15

DOCKET NO. 12-31 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUES

1. Entitlement to service connection for left ear hearing loss.

2. Entitlement to service connection for tinnitus, to include as secondary to service-connected right ear hearing loss.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. Wendell, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1969 to January 1972.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Fargo, North Dakota.

Following the Board's December 2013 remand, the RO granted service connection for right ear hearing loss in March 2014. As this constitutes a full grant of the benefits sought on appeal as to that ear, the issue of service connection for right ear hearing loss is no longer on appeal. The cover page has been updated to reflect only a claim of service connection for left ear hearing loss.

The Board has reviewed the electronic records maintained in both Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

The Veteran's claim was previously remanded by the Board in December 2013 for further development. As will be further discussed below, the Board finds that the AOJ did not substantially comply with the remand orders. See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002). Consequently, the Board regrettably must again remand this case.

Specifically, as part of the medical opinion requested in the December 2013 remand the Board asked the examiner to address the possibility of delayed onset of hearing loss or tinnitus following in service noise exposure. However, the examiner did not address the possibility of delayed onset hearing loss or tinnitus in the rationale of the opinion.  Further, as part of the opinion provided with respect to tinnitus, the examiner noted that the etiology of tinnitus due to the conductive component of the right ear hearing loss would be better determined by a medical provider with expertise in otology. As such, the Board finds that additional medical inquiry is required.

Accordingly, the case is REMANDED for the following action:

1. Request a medical opinion from a medical professional with expertise in otology. The claims file reviewed by the examiner. A note that it was reviewed should be included in the report. If the clinician determines that an examination is necessary in order to respond to the questions below, such should be scheduled.  After reviewing the claims file, the clinician should answer the following questions:

a.  Is it at least as likely as not (a fifty percent probability or greater) that the Veteran's left ear hearing loss was incurred in service to include as being delayed onset hearing loss stemming from conceded in-service noise exposure?

b.  Is it at least as likely as not (a fifty percent probability or greater) that the Veteran's tinnitus was caused by either:

1) Right ear hearing loss?

2) Left ear hearing loss, if it is found to be service connected above?

c.  If right or left ear hearing loss did not cause tinnitus, is it at least as likely as not (a fifty percent probability or greater) tinnitus was aggravated (i.e., worsened) beyond its natural progression by either: 

1) Right ear hearing loss?

2) Left ear hearing loss, if it is found to be service connected above?

If aggravation is found due to either the right or left ear hearing loss, please identify to the extent possible the baseline level of disability prior to the aggravation and determine what degree of additional impairment is attributable to aggravation of tinnitus by hearing loss.

a) If the Veteran's tinnitus is not caused or aggravated by the right or left ear hearing loss, is it at least as likely as not (a fifty percent probability or greater) that tinnitus is otherwise related to service, to include as being delayed onset tinnitus stemming from in-service noise exposure?

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as against it.

3. Thereafter, readjudicate the issues on appeal as noted above. If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case. The Veteran and his representative should be afforded the applicable time period to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2014).

